By the Court,
Cole, J.
Tbe county court found tbat tbe sale of tbe chattels in tbis case was fraudulent and void as to creditors, because there was no actual and continued change of possession of tbe property sold, and no evidence was offered by tbe appellant, claiming under tbe sale, tbat it was made in good faitb and without any intent to defraud. Tbe finding of tbe court upon tbis point is most amply sustained by tbe evidence. It is difficult, on reading tbe testimony of the vendor as detailed in tbis record, to resist tbe conclusion tbat tbis whole transaction was a sham, a mere device resorted to by a dishonest debtor to place bis property beyond tbe reach of bis creditors. Tbe presumption of fraud, wbicb tbe statute raises from tbe fact tbat there was no actual change of possession of tbe chattels sold, so far from being rebutted by tbe evidence, was very much strengthened by all tbe proof given on tbe trial.
We think tbe judgment of tbe county court is correct, and must be affirmed.